          Case 2:21-cv-00602-WBV-DPC Document 1 Filed 03/25/21 Page 1 of 8



1598332                                                                                    317-20721
                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA


 IN THE MATTER OF THE COMPLAINT                       CIVIL ACTION NO:
 OF MAGNOLIA FLEET, LLC AND
 RIVER TUG LLC AS OWNER AND                           SECTION:
 OPERATOR OF THE M/V LOUISIANA
 FOR EXONERATION FROM                                 DISTRICT JUDGE:
 AND/OR LIMITATION OF LIABILITY
                                                      MAGISTRATE JUDGE:

                                                      Admiralty – Rule 9(h)


                           VERIFIED COMPLAINT
            FOR EXONERATION FROM AND/OR LIMITATION OF LIABILITY

          NOW INTO COURT, through undersigned counsel, come Magnolia Fleet, LLC, and River

Tug LLC (hereinafter “Petitioners”), as operator and owner of the M/V LOUISIANA, respectfully,

in a cause for exoneration from and/or limitation of liability, civil and maritime, under Rule 9(h)

of the Federal Rules of Civil Procedure and Rule F of the Supplemental Rules of Admiralty and

Maritime Claims, allege upon information and belief as follows:

                                                 1.

          At all times pertinent hereto, Petitioners are and were the operator and owner of the M/V

LOUISIANA, its equipment, tackle, apparel, fixtures, and furniture.

                                                 2.

          Petitioner, Magnolia Fleet, LLC, is a Louisiana limited liability company organized under

and existing by virtue of the laws of the State of Louisiana. Petitioner, River Tug LLC is a

Louisiana limited liability company organized under and existing by virtue of the laws of the State

of Louisiana. Both Petitioners are located at 3000 Ridgelake Drive, Metairie, LA 70002, which is

within this Honorable District.
       Case 2:21-cv-00602-WBV-DPC Document 1 Filed 03/25/21 Page 2 of 8




                                                 3.

       The M/V LOUISIANA (Official No. 574379) is a sixty-one (61) foot-long, twenty-six (26)

foot-wide towing vessel with a hailing port of New Orleans, Louisiana. At all pertinent times

hereto and presently the M/V LOUISIANA was and is physically located on the Mississippi River

at or near Hahnville, Louisiana, within this Honorable District.

                                                 4.

       This action is within the admiralty and maritime jurisdiction of this Honorable Court

pursuant to Rule 9(h) of the Federal Rules of Civil Procedure, 28 U.S.C. § 1333, and Rule F of the

Supplemental Rules for Admiralty and Maritime Claims of the Federal Rules of Civil Procedure.

                                                 5.

       Venue is proper in the United States District Court for the Eastern District of Louisiana

pursuant to the Federal Rules of Civil Procedure and Rule F(9) of the Supplemental Rules of

Certain Admiralty and Maritime Claims because the M/V LOUISIANA has not been attached or

arrested, no suit has been commenced against the vessel owner, and the vessel is located within

the U.S. Eastern District of Louisiana.

                                                 6.

       At all times pertinent, the M/V LOUISIANA was tight, staunch, strong, properly equipped,

properly manned and was, in all respects, seaworthy and fit for the service in which it was engaged.

                                                 7.

       On or about November 25, 2020, the M/V LOUISIANA was located at or near Mile 122

of the Mississippi River, at or near Hahnville, Louisiana.




                                                 2
       Case 2:21-cv-00602-WBV-DPC Document 1 Filed 03/25/21 Page 3 of 8




                                                  8.

       Upon information and belief, on or about November 25, 2020, a physical altercation

occurred onboard the M/V LOUISIANA between two crewmembers (hereinafter, the “Incident”).

Petitioners have been informed that at least one crewmember claims personal injury as a result of

the incident.

                                                  9.

       The incident resulted due to no fault on the part of the Petitioners or the M/V LOUISIANA.

The M/V LOUISIANA was, at all material times, a seaworthy vessel and well and sufficient

equipped and supplied.

                                                 10.

       Petitioners used due diligence, to the extent they were legally obligated to do so, to make

the aforementioned vessel seaworthy, and it was prior to the casualty herein, tight, staunch, strong,

fully and properly manned, equipped, and supplied and in all respects seaworthy and fit for the

service in which it was engaged.

                                                 11.

       The aforementioned incident and any alleged injuries or damages resulting from the

aforementioned incident were not caused or contributed to by any fault, negligence, or lack of care

on the part of Petitioners, their owners or officers, or the M/V LOUISIANA, but were caused

instead by the fault, negligence, and lack of care of other parties or by circumstances beyond the

control of Petitioners.

                                                 12.

       Petitioners deny that they or the M/V LOUISIANA are liable to any extent for any

damages, losses and/or injuries, and in that regard, therefore, Petitioners are entitled to exoneration



                                                  3
       Case 2:21-cv-00602-WBV-DPC Document 1 Filed 03/25/21 Page 4 of 8




from liability for all claims, damages, losses and injuries which may have been done, occasioned

or incurred by any reasons of the matters aforesaid.

                                                 13.

       In the alternative, and without admitting liability, Petitioners aver that in the event it or the

M/V LOUISIANA should be held responsible to any person or parties, by reasons of the matters

aforesaid, Petitioners and the M/V LOUISIANA are entitled to the benefits of the Limitation of

Liability Act as provided for in § 30501 through § 30512 of Title 46 of the United States Code and

all laws supplementary thereto and amendatory thereof.

                                                 14.

       All of the alleged losses, damages, and injuries resulting from the aforementioned incident

were done, occasioned and incurred without fault on the part of the Petitioners and/or without

Petitioners’ privity or knowledge.

                                                 15.

       The parties currently known to have potential Claims against Petitioners, Magnolia Fleet,

LLC and/or River Tug LLC, resulting from the aforesaid incident are:

       1. Trinity Verrett
          Through his attorney:
          Thomas W. Shlosman
          4907 Magazine Street
          New Orleans, LA 70115

       2. Gustavo Barrios
          856 Joe Yenni Blvd., Apt. 12
          Kenner, LA 70065

                                                 16.

       Petitioners aver that at the termination of the voyage hereinabove described, the market

value of the M/V LOUISIANA and the value of the Petitioner’s interest in said vessel, did not



                                                  4
       Case 2:21-cv-00602-WBV-DPC Document 1 Filed 03/25/21 Page 5 of 8




exceed the sum of ONE MILLION DOLLARS AND NO/100 ($1,000,000.00). Petitioner provides

the attached Affidavit of Value by Norm J. Dufour, Jr., attached as Exhibit “A,” in support of this

contention. At the time of the incident there was no freight pending.

                                                   17.

        Petitioners have caused to be filed contemporaneously herewith, an Ad Interim

Stipulation/Letter of Undertaking, in appropriate form for the payment into Court, for the amount

of Petitioners’ interest in the M/V LOUISIANA and its pending freight, if any, at the close of the

voyage aforementioned, together with interest at the rate provided by law from the date of said Ad

Interim Stipulations and for costs; in addition, Petitioners are prepared to give a bond or stipulation

for any amount in excess of the Ad Interim Stipulations as may be ascertained and determined to

be necessary under Orders of this Court, as provided by the laws of the United States and the

Federal Rules of Civil Procedure.

                                                   18.

        This Complaint is timely filed under Rule F(1) because it was filed within six (6) months

of first receipt of a claim in writing, that is subject to a shipowner’s protections under 46 U.S.C.

§ 30501, et seq., arising from the aforementioned incident, which revealed a reasonable possibility

that the claim may exceed the value of the M/V LOUISIANA.

                                                   19.

        The M/V LOUISIANA has not been arrested or attached within six (6) months after the

Petitioner received the first written notice of a claim as aforesaid.




                                                    5
       Case 2:21-cv-00602-WBV-DPC Document 1 Filed 03/25/21 Page 6 of 8




                                                 20.

       Petitioners aver that claims have been or may be asserted against it in amounts exceeding the

total sum Petitioners may be required to pay under the laws of the United States relating to the

exoneration from or limitation of a shipowner’s liability.

                                                 21.

       All and singular the premises are true and correct and within the admiralty and maritime

jurisdiction of this Honorable Court, pursuant to Rule 9(h) of the Federal Rules of Civil Procedure,

28 U.S.C. §1333, and Rule F of the Supplemental Rules for Admiralty and Maritime Claims of the

Federal Rules of Civil Procedure.

       WHEREFORE, Petitioners, Magnolia Fleet, LLC and River Tug LLC, pray:

               (a)     That this Court accept Petitioners’ Ad Interim Stipulation/Letter of

       Undertaking, as security for the M/V LOUISIANA and its pending freight, which totals the

       amount of ONE MILLION DOLLARS AND NO/100 ($1,000,000.00) and cause the attached

       Order Approving Petitioners’ Ad Interim Stipulation to be issued;

               (b)     That this Court make an order directing the issuance of a monition and notice

       to all persons claiming damages for any and all loss of life, personal injury, destruction,

       property damage, or loss occasioned or incurred by, or resulting from the aforesaid casualty

       or other occurrences, as hereinabove described, or during the voyage on which the

       M/V LOUISIANA was then engaged, citing them, and each of them to file their respective

       claims with the Clerk of this Honorable Court, and to serve copies of said claims upon the

       attorney for the Petitioners, on or before the time fixed by this Honorable Court in the

       monition or be forever barred and permanently enjoined from making and filing any such

       claims, to make due proof of their respective claims thereafter before a commissioner or this



                                                  6
Case 2:21-cv-00602-WBV-DPC Document 1 Filed 03/25/21 Page 7 of 8




Honorable Court as this Honorable Court may later direct, and also to appear and answer the

allegations of this Petition according to the laws, rules and practices of this Honorable Court

at or before a certain time to be fixed by the monition.

        (c)          That this Court issue an injunction, restraining the prosecution of all suits,

actions and proceedings already begun to recover for damages sustained, arising out of or

resulting from the incident or other occurrences, as hereinabove described, or arising out of

the contractual obligations which the M/V LOUISIANA was engaged, and restraining the

commencement or prosecution hereafter of any suit, action or legal proceedings of any nature

or description whatsoever, except in the present proceedings, against Petitioners or its agents

or representatives or any other person whatsoever, for whom Petitioners may be responsible

or the M/V LOUISIANA in respect of any claim or claims arising out of the alleged incident

occurring on or about November 25, 2020, along with the aforesaid occurrence.

        (d)          That this Court, assuming that a claim is filed against Petitioners, as well as

the M/V LOUISIANA in this proceeding, adjudge:

              (i.)        That Petitioners are not liable to any extent for any loss of life, injury,

                          destruction, property damage or loss, or for any claim whatsoever, in

                          any way arising out of or consequent upon the aforesaid occurrence(s);

          (ii.)           Alternatively, if Petitioners shall be adjudged liable, that such liability

                          be limited to the amount or value of Petitioners’ interest in the M/V

                          LOUISIANA, on which the aforesaid occurrence(s) took place, and that

                          the money paid or secured to be paid as aforesaid, be divided pro rata

                          among such Claimants as may duly prove their claims, if any, before this

                          Court or a commissioner, if one be appointed, saving to all parties, any



                                               7
Case 2:21-cv-00602-WBV-DPC Document 1 Filed 03/25/21 Page 8 of 8




                priorities to which they may be legally entitled, and that a decree may

                be entered discharging Petitioners from all further liability; and

       (iii.)   That Petitioners have such other and further relief as the justice of the

                cause may require.



                        Respectfully submitted:
                        /s/ Aaron B. Greenbaum
                        Aaron B. Greenbaum T.A. (#31752)
                        Salvador J. Pusateri (#21036)
                        Rowen F. Asprodites (#33135)
                        Morgan A. Gonzales (#38749)
                        PUSATERI, JOHNSTON, GUILLOT &
                        GREENBAUM, LLC
                        1100 Poydras Street, Suite 2250
                        New Orleans, LA 70163
                        Telephone: 504-620-2500
                        Facsimile: 504-620-2510
                        Salvador.Pusateri@pjgglaw.com
                        Aaron.Greenbaum@pjgglaw.com
                        Rowen.Asprodites@pjgglaw.com
                        Morgan.Gonzales@pjgglaw.com
                        ATTORNEYS FOR PETITIONERS-IN-LIMITATION,
                        MAGNOLIA FLEET, LLC AND RIVER TUG LLC




                                     8
